Citation Nr: 1530532	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-14 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of compensation benefits in the amount of $34,388.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision on a waiver of indebtedness issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania. Due to the Veteran's place of residence, the Regional Office (RO) in Atlanta, Georgia also performed development. 

In January 2010, the Veteran testified before Decision Review Officer (DRO) of the ROIC, via videoconferencing. A transcript has been procured and associated with the record. 

The Veteran initially requested a hearing before the Board, but cancelled that request in writing. 

During the pendency of this appeal, an apportionment claim has been developed concurrently by the RO. However, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 
38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

For the purposes of VA compensation benefits, such benefits may not be paid to any Veteran for any period which he or she is a fugitive felon. 38 U.S.C.A. § 5313B (2014). Generally, the term "fugitive felon'" means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law. 38 C.F.R. § 3.665(n)(2) (2014). Neither actual knowledge that a warrant has been issued nor an adjudication of guilt is required for a Veteran to be considered a fugitive felon. See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).

However, in June 2014, during the pendency of this appeal, the Undersecretary for Benefits of the Veterans Benefits Administration (VBA) issued new fugitive felon policy and procedures. VBA Letter 20-14-09 (June 23, 2014). VBA Letter 20-14-09 indicates that VBA previously presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant. The letter stated that, effective immediately, VBA no longer presumes that any valid outstanding felony arrest warrant establishes a beneficiary's fugitive felon status under 38 U.S.C.A. § 5313B. The letter further states that VBA will request information only for beneficiaries who have a felony arrest warrant with a National Crime Information Center (NCIC) offense code indicating flight or a probation or parole violation. 

These codes are: 

      4901 - Escape 
      4902 - Flight to avoid prosecution 
      4999 - Flight-escape 
      5011 - Parole violation 
      5012 - Probation violation 
      8101 - Juvenile offender abscond while on parole
       8102 - Juvenile offender abscond while on probation

VBA will discontinue benefits based on fugitive felon status only if: A judge issued a felony arrest warrant with a NCIC offense code indicating flight or a probation or parole violation; VA provided the beneficiary notice regarding the reason for the warrant and an opportunity to present evidence, such as an acknowledgment of the validity of the warrant or failure to respond to the due process notification, or that he or she did not flee from justice or did not violate any condition of probation or parole; and VA determines, based upon the warrant and evidence submitted by the beneficiary (if any), that the beneficiary was fleeing from justice or violated a condition of probation or parole. Benefits will be terminated for Veterans while they are fugitive felons and dependents of Veterans while the Veteran is a fugitive felon.

 In this matter, the Veteran's claim was last adjudicated prior to the change of procedure. Therefore, due process requires remand for consideration of the new procedures for establishing "fugitive felon status" by the AOJ. It is noted that the outcome of this matter will directly impact whether the Veteran has indebtedness to VA for overpayment.

Accordingly, the case is REMANDED for the following action:


1. Perform all development required under the VBA guidelines involving fugitive felons, to include the provision of the required notice to the Veteran. 

2. After any other necessary development, readjudicate the Veteran's claim. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).






